DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 & 13-23 are pending on the application, of which claims 1, 6-8, 10, 14-18, & 20 have been amended, claims 21-23 are newly added, and claim 12 has been cancelled.
The previous rejections under U.S.C. 35 103 has been withdrawn in light of the amendments. However, a different grounds of rejection for claims 1-11 & 13-22 is presented in view of the same references and including newly found references Takai (EP2471993B1) and Seo (US20200141045A1). The previous rejections under 35 U.S.C. 112(b) have been withdrawn in light of the amendments, similarly the previous objections to the claims has been withdrawn.
Response to Arguments
Applicant’s arguments, see Page 10 of 13, filed 06/22/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 has been fully considered and are persuasive. The currently cited references do not explicitly state the conduit being circumferential in nature. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previous references and including newly found reference Seo (US20200141045A1) and Takai (EP2471993B1).
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive, with regards to claim 15. The Wakita reference discloses the presence of multiple nozzles and their advantage, thus the modification to Fumagalli would include a plurality of nozzles as indicated by Wakita and utilizing the same structural configuration of Fumagalli. .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the parallel port insertion pipes in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no mention of the port insertion pipes being parallel to each other within the specification, nor do any of the figures show such a configuration. To the contrary, the figures appear to show that each of the port insertion pipes utilize angles which are different from each other (see Fig.5 ref 650) resulting in non-parallel port insertion pipes on each of the first and second plurality of port insertion pipes. Such can also be confirmed by Fig.7, which showcases the nozzle supply ports, which fit into said port insertion pipes, extending at different angles from one another. Thus, it is unclear as to whether applicant had possession of the claimed invention at the time of filing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-9, 11, & 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1) in view of Armenia et al (US5931184A), Wakita et al. (EP2631349B1), Takai (EP2471993B1), and Seo (US20200141045A1).
Regarding claim 1, Fumagalli teaches a washing machine comprising: a case (Fig.1 ref 1a) with a case opening defined in the front (see [0016] opening through which the door hinges and closes opening); a tub (Fig.1 ref 2) in the casing and configured to receive water, the tub having a tub opening (Fig.1 ref 2a) accessible through the case opening; a drum (Fig.1 ref 3) rotatably disposed in the tub and configured to receive laundry through the tub opening via a drum opening (Fig.1 ref 3a); a pump (Fig.1 ref 14) configured to circulate water within the washing machine; a gasket (Fig.1 ref 9) arranged between the case opening and tub opening; the gasket has an inner circumferential surface that communicates the case opening with the tub opening (see Fig.2 refs 9 in conjunction with Fig.1 and [0016-0017]; and the gasket having a first and second plurality of nozzles (see Figs.2-3 ref 18 of ref 11 in conjunction with [0022-0023], wherein Fumagalli states that there are two set of nozzles, and each set having a plurality of nozzles, thus the first set comprises the first plurality and the second set comprises the second plurality) configured to spray water into the drum; each of the set of nozzles on a first and second side of the inner circumferential surface of the gasket (see Fig.1 also [0022-0023]); each of the first and second plurality of nozzles having a plurality of port insertion pipes (Fig.2 ref 19) defined at the gasket and communicate with the first and second plurality of nozzles respectively. The gasket further has a water pipe assembly (Fig.1 ref 15), the supply pipe comprising: an inlet hole (see Fig.1 where ref 15 just prior to branching into two hoses) that connects to a pump 

Wakita discloses a washing machine (abstract) wherein multiple nozzles are utilized (see Figs.3-16 refs 26a-g) in order to provide improved washing and rinsing performance by uniformly wetting the laundry [0013]. The washing machine utilizes a flow path between each nozzle (Figs.3-16 ref 22), wherein the flow paths are two streams that are split in order to reduce pressure loss to the nozzles [0034-0035]. Further the conduit to the nozzles and corresponding flow path sections has a port (best seen in Fig.3 ref 25) to which a pipe (best seen in Fig.1 ref 20) connects to a pump (Fig.1 ref 21). Wakita and Fumagalli are analogous in the art of washing machines.
Seo discloses a washing machine (abstract) wherein a hose connection to a nozzle utilizes a circular hose (see Fig.5) in order to supply fluid to the nozzles. Takai discloses a washing machine (Fig.1) wherein it is shown that connection to separate nozzles are provided via protruding projections from a main supply pipe (Fig.26). The configuration of Takai allows for a simpler structure and clear circulation pathways for fluid flow [0010]. Takai, Seo, and Fumagalli are analogous in the art of washing machines, and nozzle supply configurations within said washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzle supply port of Fumagalli to use the circumferential barbs of One of ordinary skill in the art would have further modified Fumagalli such that the connection to each nozzle is provided via a branching, as seen in Takai (Fig.26) in order to provide a simple structure without flow obstruction (Takai [0010]). Although Fumagalli makes no mention of the shape of the supply pipe, a skilled artisan would reasonably expect it to be circular in nature thereby defining a circumferential surface from which the branching protrudes and reading on the supply ports protruding from a circumferential surface. However, assuming arguendo that it is not reasonably expected, circular hose for supply fluid to a nozzle is known, as seen by Seo, and it is in the purview of one of ordinary skill in the art to supply a known shape of piping when one is not explicitly stated. The modification would thereby include portion that extends from each nozzle supply port to the next nozzle supply port for each side, reading on a first and second portion.
Regarding claims 2-7, Modified Fumagalli further teaches the washing machine of claim 1 wherein the press fit protrusion has a plurality of annular ring shaped protrusions arranged longitudinally and parallel to each other, and each having a circular shape (see Armenia Fig.3 ref 64 also Fig.2 barbs between ref 62 and ref 66) extending around the outer circumferential surface of the nozzle supply port. Further, the protrusions (barbs) have a first surface that protrudes perpendicularly outward in direction away from the circumferential surface of the nozzle supply port to a first point at a first distance and a second surface that extends at an angle relative to the perpendicular direction from the first point towards and outlet (see Armenia Fig.3 ref 64 also Fig.2 barbs between ref 62 and ref 66) of the nozzle supply port such that such that the protrusions are angled away from an outlet of the nozzle supply port (Armenia Fig.2 barbs between ref 62 and ref 64). The press fit protrusions of Modified Fumagalli would be configured to insert into the corresponding port insertion pipe (see Fumagalli [0023] also Fig.2 ref 19 and 15 overlap) of each of the first and second plurality of the insertion pipes and maintain contact with the inner circumferential surface (see Armenia Fig.2 barbs between ref 62 and ref 64 and Col.4 lines 48-50) of the corresponding port insertion pipe via a press fit coupling. Further, one of ordinary skill in the art understands that a compression fit (Armenia Col.4 lines 58-60) indicates at least some degree of elastic deformation and one of ordinary skill in the art also knows that gaskets in washing machines have some degree of pliability there is a reasonably expectation that some degree of elastic deformation is also present when the inner circumferential surface of the nozzle supply port is compression fit on the press fit protrusions.
from an outer circumferential surface of the gasket to an inner circumferential surface of the gasket (Fumagalli Fig.2) and a nozzle head (Fumagalli Fig.2 ref 11 outlet portion) that is connected to the nozzle inflow pipe and forms and outlet for spraying water into the drum.
Regarding claim 9, Modified Fumagalli teaches the washing machine of claim 8, wherein Wakita further discloses the use of hit-faces and guide-faces (best seen in Wakita Figs.13-14 refs 28a-b) which are utilized to stably provide wash water to the inside of the drum (Wakita [0026, 0028]). The hit face and guide face reads on a collision surface as water from the nozzle from the outlet collides with the surface in order to diffuse over a wide area in the drum. One of ordinary skill in the art would have further modified the nozzle head of Modified Fumagalli to include the collision surface of Wakita in order to provide stable and wide diffusion of water into the drum (Wakita [0026, 0028]).
Regarding claim 11, Modified Fumagalli teaches the washing machine of claim 1, further comprising a circulation pipe (see Fumagalli Fig.1 ref 15 portion that connects to pump ref 13, see also Wakita Fig.1 ref 20); the water pipe assembly further comprises a connection port configured to be connected to the circulation pipe (best seen in Wakita Fig.2 ref 20 and 25 connection; the first conduit extends from the connection port in a first direction along at least a portion the first outer surface of the gasket; and the second conduit extends from the connection port in a second direction along at least a portion of the second outer surface of the gasket (see both Fumagalli Fig.1 ref 15 extending to right side nozzles of drum along an outer surface of the gasket, and Wakita Figs.3-16 ref 22 on either side of the drum).

Regarding claim 18, Modified Fumagalli teaches the washing machine of claim 1, wherein the first and second plurality of port insertion pipes of the gasket protrudes outward from an outer circumferential surface of the gasket (see Fumagalli Fig.2 ref 19).
Regarding claims 19-20, Modified Fumagalli teaches the washing machine of claim 1, wherein the first and second conduits extend along the outer circumferential surface of the gasket in a corresponding first and second direction that correspond to the first and second outer surface of the gasket (Fumagalli [0024]). Further, the first conduit and the second conduit are connected to each other at the end of the first conduit (see Fumagalli Fig.1 ref 15). Further, all the port insertion pipes protrude from the outer circumferential surface of the gasket, and the plurality of first and second nozzle supply ports face the outer circumferential surface of the gasket such that they are configured to insert into the plurality of first and second port insertion pipes (see Fumagalli Figs.2-3). It is noted that the embodiment disclosed by Fumagalli is the embodiment being cited to by examiner, and all references to the other embodiments of Fumagalli are merely for the purposes of showing clarity as to the features which are deemed common between the embodiments.
Regarding claims 21-22, Modified Fumagalli teaches the washing machine of claims 8 & 18, wherein the inflow pipe and port insertion pipes have some component of horizontal extension (see Fumagalli Fig.2) and thereby extend at least partially in a horizontal direction. However, assuming arguendo that the claim limitation is meant to define a total horizontal direction not merely a component in the horizontal direction, the following alternative rejection is provided. Modified Fumagalli does not teach the inflow pipe and insertion pipe being horizontal however, Takai showcases a nozzle having a straight inflow portion and insertion pipe (see Figs.27-31), such a configuration reduces the obstruction to an inlet port of the washing machine (Takai [0010]). Thus, one of ordinary skill in the art would apply such a configuration to Modified Fumagalli in order to achieve the same benefits. Although Takai only shows such for two nozzle located at a top portion of the washing machine, it is noted that such a direction is dependent on the position of the nozzle. Therefore, when applied to Modified Fumagalli, the nozzles and their port insertion pipes located at/near the horizontal centerline of the drum would have such a horizontal configuration (see Wakita Figs.7-12). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1), Armenia et al (US5931184A), Wakita et al. (EP2631349B1), Takai (EP2471993B1), and Seo (US20200141045A1) as applied to claim 8 above, and further in view of Lee et al. (US9222210B2).
Regarding claim 10 Modified Fumagalli teaches the washing machine of claim 8, wherein there are partitions defining each nozzle and correspondingly narrows each flow path as it heads toward a nozzle head/outlet, thereby reading on an inlet portion and outlet portion, but the inlet portion of the nozzle appears to larger than the diameter of the port insertion pipe. However, washing machine nozzles having the claimed configuration are known in the art as evidenced by Lee.
.

Claims 13-14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1), Armenia et al (US5931184A), Wakita et al. (EP2631349B1), Takai (EP2471993B1), and Seo (US20200141045A1) as applied to claim 11 above, and further in view of Im et al. (US20140311189A1).
Regarding claim 13, Modified Fumagalli teaches the washing machine of claim 11 however modified Fumagalli does not teach a balancer disposed on a circumference of the tub opening having a weight configured to reduce vibration of the tub during operation, or the first or second conduit disposed between the gasket and the balancer. However the use of balancers is well known in the art as evidenced by Im.
Im discloses a washing machine (abstract) having two waiters (Fig.4 refs 146) disposed around a gasket (Fig.2 ref 120). The waiters are configured to maintain stability the tub when the tub vibrates [0073], one of ordinary skill in the art understands that maintaining the stability of the tub would thereby mean reducing the vibration and thus the waiter reads on balancer. Im and Fumagalli are analogous in the art of washing machines. It would have been obvious to a person 
Regarding claim 14, Modified Fumagalli teaches the washing machine of claim 13, wherein the first plurality of nozzle supply ports are disposed at a first lateral side of the gasket (see Fumagalli Fig.2) and each of the first and second conduits have an upper and lower nozzle supply ports (see Wakita Figs.3, 7-9, & 16 in conjunction with Fumagalli Fig.2 and Takai Figs.25-28B) below a closed end of each conduit (Wakita Figs.3 & 9 ref 22a). 
Regarding claim 16, Modified Fumagalli teaches the washing machine of claim 14, wherein one of ordinary skill in the art would reasonably expect that the either the first or the second conduit would have an uplifted portion protruding outwardly from the outer circumference of the gasket wherever it connects to a nozzle supply port since all the nozzle supply ports protrude outwardly a distance from the gasket (see Fumagalli Fig.2), thus such an uplifted portion would be present at the first or second lower nozzle supply ports. However, assuming arguendo that such a feature is not reasonably expected the following alternative rejection is provided. Modified Fumagalli does not explicitly disclose the presence of an uplifted portion on a supply conduit at a portion corresponding to a first or second lower nozzle supply port. However the use of lifted portions on nozzle regions is known in the art as evidenced by Im.
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1), Armenia et al (US5931184A), Wakita et al. (EP2631349B1), Takai (EP2471993B1), Seo (US20200141045A1), and Im et al. (US20140311189A1) as applied to claim 14 above, and further in view of, Noguchi (US5906056A), and Lim et al. (US9903066B2).
Regarding claim 15, Modified Fumagalli teaches the washing machine of claim 14, but does not teach the presence of balancers or ribs on the balancers to prevent the separation of the nozzle supply port from the port insertion pipe. However, the use of balancers is known in the art as evidenced by Im, and the use of ribs on balancers is known in the art as evidenced by Noguchi
Noguchi discloses a horizontal drum washer/drier machine (abstract) that has balancers with ribs and bosses (Fig. 17 refs 571 and 572 respectively see also Col.17 lines 29-33) in order to reduce the possibility of thermal deformation (Col. 17 lines 40-41) while fixing the balancer stably (Col.17 lines 31-33). Noguchi and Fumagalli are analogous in the art of washing machines. Further it is known in the art that ribs are used to prevent nozzle movement and 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of Modified Fumagalli to include the balancers of Im in order to maintain stability of the tub (Im [0073]). Since the balancers are located in the upper region of the drum and cover mostly what could be considered a designation of an upper region of the drum, one of ordinary skill in the art would reasonably expect that that a first and second upper nozzle supply port (see Wakita Fig.3 refs 26a/26f/26g for clarity purposes) would be disposed between the gasket and corresponding balancer. One of ordinary skill in the art would have further modified the balancers of modified Fumagalli to include the ribs and bosses of Noguchi in order to reduce the possibility of thermal deformation (Col. 17 lines 40-41) while fixing the balancer stably (Col.17 lines 31-33). The modification would provide ribs on all sides surrounding the balancer, further it is known in the art to use ribs in order to fix a spray unit in place as evidenced by Lim. Lim discloses a washing machine (abstract) having a mounting structure (abstract) wherein the mounting structure has a rib to keep a spray unit in place (Col.2 lines 1-4 and 37-38). Thus, one of ordinary skill in the art would have found it obvious to further configure any ribs that are proximate to a nozzle (spray unit) such that the ribs are capable of fixing the nozzle in place and thereby preventing separation, as is known in the art.
Since modified Fumagalli includes two balancers (see Im Fig.4 refs 146) the modification would provide the ribs on both balancers, thereby a first and second separation prevention rib on a first and second balancer would be present in a direction towards the first and second nozzle .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al (US20190330780A1), hereinafter referred to as Jung1.
Jung1 discloses a washing machine (abstract) having a tub, casing, drum, pump, and gasket (abstract), the gasket having nozzle supply ports (Fig.25), and nozzles (Fig.23), the washing machine further having balancers (Fig.21). Jung1 further discloses a configuration similar to the claimed invention (see Fig.2, 21-25).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US20190136438A1 is an English equivalent to AU2018260955A1), hereinafter referred to as Lee3.
Lee3 discloses a washing machine (abstract) having a tub, casing, drum, pump (see Figs.1-2),  water supply conduits for a first and second plurality of nozzles (abstract) and a gasket (abstract), the gasket having nozzle supply ports and nozzles (abstract), the nozzle supply port having protrusion similar to those of the claimed invention (see Fig.8 and 10). The washing machine further having a water supply conduit (abstract). See also NPL document by the Australian Government submitted with application by applicant on 08/14/2019 for more detailed explanation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
                                                                                                                                                                          

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711